Case: 12-1454      Document: 52    Page: 1      Filed: 11/02/2012




          NOTE: This order is nonprecedential.

   mntteb ~tate~ <!ourt of ~peaI~
       for tbe jfeberaI <!Ctrcutt

     SANOFI-AVENTIS DEUTSCHLAND GMBH,
               Plaintiff-Appellee,

                             v.
                    GENENTECH, INC.,
                    Defendant-Appellant,
                            AND

                   BIOGEN IDEC INC.,
                       Defendant.


                         2012-1454


   Appeal from the United States District Court for the
Northern District of California in consolidated case nos.
08-CV-4909 and 09-CV-4919, Judge Susan Illston.


                       ON MOTION


                Before SCHALL, Circuit Judge.
                         ORDER
Case: 12-1454     Document: 52      Page: 2   Filed: 11/02/2012




SANOFI-AVENTIS DEUTSCHLAND V. GENENTECH, INC.              2
    Sanofi-Aventis Deutschland GmbH moves for the court
to take judicial notice of an arbitral award document
entitled "Third Partial Award of the Principle of Liability"
dated September 5, 2012, and moves to dismiss this ap-
peal. Genentech, Inc. does not oppose the motion for
judicial notice, but opposes the motion to dismiss.

      Upon consideration thereof,

      IT Is ORDERED THAT:

   (1) The motions are deferred for consideration by the
merits panel assigned to hear the case.

     (2) Copies of the motions papers shall be transmitted
to the merits panel along with a copy of this order.


                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk


s23